United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

              _____________

              No. 97-3831EA
              _____________

S. W. Boston, as ward of Peter       *
Northington; Phillip Mays, on behalf of
                                     *
themselves and all other similarly   *
situated,                            *
                                     *
                    Appellants,      *
                                     *
      v.                             *
                                     *
United Insurance Company of America; *
Unitrin, Inc.; Richard Carl Vie,     *
                                     *
                    Appellees.       *
                                            Appeals from the United States
              _____________                 District Court for the Eastern
                                            District of Arkansas.
              No. 97-3968EA
              _____________                     [UNPUBLISHED]

Ollie Wheaton, Individually and on   *
behalf of all others similarly situated,
                                     *
                                     *
                    Appellant,       *
                                     *
      v.                             *
                                     *
United Insurance Company of America; *
Unitrin, Inc.; Richard C. Vie,       *
                                     *
                    Appellees.       *
                                   _____________

                            Submitted: April 17, 1998
                                Filed: April 22, 1998
                                 _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

       This appeal has been submitted on the briefs. Having considered the record and
the parties' submissions, we agree with the district court's analysis. We conclude that
no error of law appears in the district court's order and that an extended discussion is
unnecessary. We also decline to consider the arguments appellants raise for the first
time on appeal. We thus affirm for the reasons stated in the district court's order. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-